Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

                                                                  Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance for claims 1-6 are the inclusion of the limitations of  a sensing unit disposed proximally to said photocuring light source unit to detect power of the light rays from said photocuring light source unit; and a computer unit electrically coupled to said sensing unit and said light source control unit to control and record the power of the light rays from said photocuring light source unit.
The primary reasons for allowance for claims 7-11 are the inclusion of the limitations of a sensing unit disposed proximally to said photocuring light source unit to detect power of the light rays from said photocuring light source unit; a computer unit electrically coupled to said sensing unit and said light source control unit to control and record the power of the light rays from said photocuring light source unit, said computer unit capable of transmitting a data unit; and a portable device having a smart measuring and testing program, said computer unit transmitting said data unit in a wireless or wired manner to said portable device, said portable device displaying said data unit received from said computer unit.




                                                                         Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morita (6,266,141) teaches a method of measuring birefringence.
Wolf (6,153,873) teaches an image apparatus including a collection of optical elements arranged in a predetermined sequence to define a dark-field optical arrangement and bright-field optical arrangement.
                  Motita and Wolf do not teach a sensing unit disposed proximally to said photocuring light source unit to detect power of the light rays from said photocuring light source unit; and a computer unit electrically coupled to said sensing unit and said light source control unit to control and record the power of the light rays from said photocuring light source unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMSON D NGUYEN whose telephone number is (571)272-2259.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LAMSON D NGUYEN/Primary Examiner, Art Unit 2853